The court erred in ordering a radical change in custody via an interim order, without the benefit of a full evidentiary record (see Scotto v Scotto, 66 AD2d 839 [1978]). The propriety of the order has been undermined by the child’s improvement during the time the order was stayed by this Court pending this appeal. Proper resolution of the custody issue requires a prompt trial, at which a full evidentiary record is developed, so that the court is armed with the facts sufficient determine the. best interests of the child. Concur — Gonzalez, P.J., Friedman, Catterson, Renwick and Abdus-Salaam, JJ.